oO CAO ~~ N

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Jahan C. Sagafi (Cal. Bar No. 224887)
Rachel Dempsey (Cal. Bar No. 310424)
OUTTEN & GOLDEN LLP

One California Street, 12th Floor

San Francisco, CA 94111

Telephone: (415) 638-8800

Facsimile: (415) 638-8810
jsagafi@outtengolden.com
rdempsey@outtengolden.com

Ossai Miazad*

Michael N. Litrownik*
OUTTEN & GOLDEN LLP
685 Third Ave., 25th Floor
New York, NY 10017
Telephone: (212) 245-1000
Facsimile: (646) 509-2060
om@outtengolden.com
mlitrownik@outtengolden.com

*admitted pro hac vice

Brian James Shearer*

Craig L. Briskin*

JUSTICE CATALYST LAW
718 7th Street NW

Washington, D.C. 20001
Telephone: (518) 732-6703
brianshearer@justicecatalyst.org
cbriskin@justicecatalyst.org

Benjamin D. Elga*

JUSTICE CATALYST LAW
81 Prospect Street

Brooklyn, NY 11201
Telephone: 518-732-6703
belga@justicecatalyst.org

Attorneys for Plaintiff and the Proposed Class

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

EDUARDO PENA, individually and on
behalf of all others similarly situated,

Plaintiff,

v.
WELLS FARGO BANK, N.A.,

Defendant.

 

 

 

Case No. 19-cv-04065-MMC

PROOF OF SERVICE BY E-MAIL

 

Date: N/A

Time: N/A

Courtroom: 7, 19" Floor

Judge: Honorable Maxine M. Chesney

PROOF OF SERVICE
CASE No, 19-cv-04065-MMC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

I, Michael N. Litrownik, declare as follows:
I am a citizen of the United States and employed in New York, New York at Outten &
Golden LLP, whose address is 685 Third Avenue, 25" Floor, New York, NY 10017. I am over the
age of eighteen years and not a party to the within-entitled action.
I am readily familiar with this firm’s practice for collection and processing of documents
for service via email, and that practice is that the documents are attached to an email and sent to
the recipient’s email account the same day as the date listed on this Proof of Service.
Pursuant to Civil Local Rule 79-5(e), on January 15, 2020, I placed with this firm at the above
address for deposit via e-mail a true and correct copy of the within document(s):
DECLARATION OF MICHAEL N. LITROWNIK IN SUPPORT OF PLAINTIFF’S
ADMINISTRATIVE MOTION TO SEAL EXHIBITS TO AND PORTIONS OF PLAINTIFF’S
MOTION FOR LEAVE TO FILE A PARTIAL MOTION FOR RECONSIDERATION,
TOGETHER WITH UNREDACTED EXHIBITS
Service is on the following interested parties in the within action:

Defendant Wells Fargo Bank, N.A.

K, Isaac deVyver (email) Karla L. Johnson (email)
KdeVyver@mcguirewoods.com KJohnson@meguirewoods.com

Jamie D, Wells (email)
JWells@mcguirewoods.com

Dated: January 15, 2020 By: /s/ Michael N. Litrownik
Michael N. Litrownik

 

PROOF OF SERVICE
CASE No. 19-cv-04065-MMC

 
